

117 HRES 601 RH: Providing for consideration of the bill (H.R. 4) to amend the Voting Rights Act of 1965 to revise the criteria for determining which States and political subdivisions are subject to section 4 of the Act, and for other purposes; providing for consideration of the Senate amendment to the bill (H.R. 3684) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes; and providing for the adoption of the concurrent resolution (S. Con. Res. 14) setting forth the congressional budget for the United States Government for fiscal year 2022 and setting forth the appropriate budgetary levels for fiscal years 2023 through 2031; and for other purposes.
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 33117th CONGRESS1st SessionH. RES. 601[Report No. 117–117]IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Neguse, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the bill (H.R. 4) to amend the Voting Rights Act of 1965 to revise the criteria for determining which States and political subdivisions are subject to section 4 of the Act, and for other purposes; providing for consideration of the Senate amendment to the bill (H.R. 3684) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes; and providing for the adoption of the concurrent resolution (S. Con. Res. 14) setting forth the congressional budget for the United States Government for fiscal year 2022 and setting forth the appropriate budgetary levels for fiscal years 2023 through 2031; and for other purposes.That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4) to amend the Voting Rights Act of 1965 to revise the criteria for determining which States and political subdivisions are subject to section 4 of the Act, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary or their respective designees; and (2) one motion to recommit. 2.The chair of the Committee on the Judiciary may insert in the Congressional Record not later than August 24, 2021, such material as he may deem explanatory of H.R. 4. 3.(a)Upon adoption of this resolution it shall be in order to take from the Speaker’s table the bill (H.R. 3684) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Transportation and Infrastructure or his designee that the House concur in the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure or their respective designees. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. (b)On the legislative day of September 27, 2021, the House shall consider in the House the motion referred to in subsection (a) if not offered prior to such legislative day. A motion considered pursuant to this subsection shall be considered as though offered pursuant to subsection (a). 4.Senate Concurrent Resolution 14 is hereby adopted. 5.Rule XXVIII shall not apply with respect to the adoption by the House of a concurrent resolution on the budget for fiscal year 2022. 6.House Resolution 594 and House Resolution 600 are laid on the table.August 24, 2021Referred to the House Calendar and ordered to be printed